Citation Nr: 0114374	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  98-08 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of a 
healed fracture of the left wrist.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of right 
knee injury.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1962 to May 
1967.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1994 decision by the 
RO which denied compensable evaluations for the two 
disabilities at issue on appeal.  A personal hearing at the 
RO was held in August 1994.  The hearing officer's decision 
to assign increased ratings to 10 percent for each disability 
was implemented by rating action in October 1994.  

The record indicates that the veteran's appeal was 
erroneously terminated subsequent to the October 1994 rating 
action, and no further action was take until November 1998.  
Since then, several attempts were made to contact the veteran 
to determine if he wished to continue his appeal.  No 
response was received from the veteran.  Therefore, the RO 
reinstated the veteran's appeal for the increased ratings.  
The Board remanded the appeal to the RO in September 1999 to 
comply with the veteran's request for a Travel Board hearing.  
The veteran did not appear for the hearing scheduled in March 
2001, and his appeal has been returned to the Board for 
further consideration.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The veteran contends that he has chronic pain and stiffness 
in his left wrist and right knee, and has difficulty standing 
for prolonged periods of time because of his right knee 
disability.  Although the veteran was examined by VA during 
the pendency of this appeal, the most recent examination 
(conducted for purposes of nonservice-connected pension) was 
conducted over three years ago.  The records reflect that the 
examiner did not have the benefit of the claims file or the 
veteran's outpatient treatment records.  Moreover, the 
examiner did not provide sufficiently detailed information to 
assess the degree of functional impairment under the holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In DeLuca, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") held that the Board erred 
in not adequately considering functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  The DeLuca Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limited the appellant's 
functional ability during flare-ups or when his joint was 
used repeatedly over a period of time.  

In view of above, an attempt to obtain more current records 
concerning the veteran's service-connected disabilities and a 
more contemporary examination would be useful in adjudicating 
the veteran's claim.  The duty to assist includes providing a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of a 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

Also, the Board notes that a diagnosis of patellofemoral 
arthritis of the right knee was rendered on VA examination in 
September 1994.  However, the report does not indicate that 
the diagnosis of arthritis was confirmed by x-ray 
examination.  The veteran is currently assigned a 10 percent 
rating for his right knee disability under Diagnostic Code 
(DC) 5257 for subluxation or lateral instability.  Whereas 
arthritis is evaluated under the rating code based on 
limitation of motion (DC 5003).  Therefore, if, on remand, 
arthritis is confirmed by x-ray examination, the RO must 
consider the principles of rating enunciated in VAOPGCPREC 
23-97 (July 1, 1997) (under certain circumstances, separate 
ratings may be assigned for separate manifestations of a knee 
disability) and VAOPGCPREC 9-98 (August 14, 1998).  In 
addition, while the same disability or manifestations under 
different diagnoses is to be avoided (See 38 C.F.R. § 4.14 
(2000)), this regulation does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different symptomatology.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  

The evidentiary record indicates that the veteran is 
receiving Social Security disability.  However, there are no 
records from the Social Security Administration (SSA) in the 
claims file.  "Part of the Secretary's obligation is to 
review a complete record.  VA is required to obtain evidence, 
including decisions by administrative law judges from the 
SSA, and to give that evidence appropriate consideration and 
weight."  Baker v. West, 11 Vet. App. 163 (1998).  
Accordingly, the administrative decision and the medical 
records relied upon to award disability benefits should be 
obtained and associated with the claims folder.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369 (1992).  

Additionally, there has been a significant change in the law 
during the pendency of the appellant's appeal which is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Because 
of the change in the law brought about by the VCAA, the RO 
has not been afforded the opportunity of initially 
considering the increased rating issues under the new act.  
It thus would be potentially prejudicial to the appellant 
were the Board to proceed to issue a merits-based decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Finally, the Board stresses that although the VA has a duty 
to assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:  



§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2000).  Where, as here, the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  Accordingly, the claim is 
REMANDED to the RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for his service-connected 
left wrist and right knee disabilities 
since March 1993.  Based on his response, 
the RO should attempt to obtain copies of 
all such records from the identified 
treatment sources, including any VA 
treatment records not already of record, 
and associate them with the claims 
folder.  The VA records requested should 
include those from the Worchester and 
West Roxbury facilities.

3.  The RO should also obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
including any administrative decision and 
the medical records relied upon 
concerning that claim.  

4.  The RO should contact the veteran and 
obtain signed authorizations so that his 
employment records may be requested from 
his former employers.  Specifically, the 
VA needs verification of time lost from 
work due to the service connected 
disabilities at issue and the effect of 
these disabilities on the veteran's 
ability to carry out his job duties.  If 
special concessions were made by any 
employer because of the disabilities, 
this information is also needed.  If the 
VA is unable to obtain this information, 
the veteran should be so notified and 
given an opportunity to do so.  In 
addition, the veteran should be advised 
that he may submit any other evidence in 
his possession or which he is able to 
obtain documenting marked interference 
with employment attributable to the left 
knee and right wrist disabilities.  If he 
has had any period of hospitalization for 
these disabilities since 1993, he should 
so indicate and provide signed 
authorizations so that the VA may obtain 
any medical records not already 
associated with the claims file.  All 
additional evidence received in this 
regard should be permanently associated 
with the claims file.

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
left wrist and right knee disabilities, 
and a neurological examination to 
determine if he has any neurological 
manifestations attributable to his 
service connected wrist disability.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review, and the examiner should 
indicate whether he or she reviewed the 
claims file.  All indicated tests and 
studies should be accomplished, including 
x-ray studies of the left wrist and right 
knee, and the clinical findings should be 
reported in detail.  The examiner should 
provide the answers/findings indicated 
below to each question or instruction 
posed.  The answers should be proceeded 
with the Roman numeral corresponding to 
the Roman numeral of the question or 
instruction.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  

The orthopedic examiner should:

I.  Detail the degrees of range of 
motion of the left wrist and right 
knee.  For VA purposes, wrist 
dorsiflexion (extension) is from 0 
to 70 degrees and palmar flexion is 
from 0 to 80 degrees.  Normal 
flexion of the knee is to 140 
degrees and normal extension is to 0 
degrees.  38 C.F.R. § 4.71, Plates I 
and II, respectively (2000).  Also, 
tests for stability of the right 
knee should be accomplished, and any 
instability should be classified as 
mild, moderate, or severe.  

II.  Determine whether the veteran's 
left wrist and/or right knee exhibit 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

III.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the left wrist and/or right 
knee is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should:

1.  Determine whether it is at least 
as likely as not (50/50) that the 
veteran has any neurological 
manifestations referable to the 
service connected left wrist 
disability?

II.  If so, the nerve affected, all 
manifestations and the severity 
thereof should be discussed

III.  If not, any neurological 
complaints and findings should be 
dissociated from the service 
connected left wrist condition.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all medical 
findings necessary to rate the veteran's 
service-connected left wrist and right 
knee disabilities.  In addition, the RO 
should assure that the provision 
pertaining to the duty to assist as 
provided for in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  

I.  The RO should adjudicate the 
merits of the claims based on all 
the evidence of record and all 
governing legal authority, including 
the Veterans Claims Assistance Act 
of 2000.  If any neurological 
manifestations are not found by the 
RO to be part and parcel of the 
service connected left wrist 
disability, a Supplemental Statement 
of the Case should be prepared on 
this matter.  Also, all requirements 
of the VCAA should be addressed with 
regard thereto.  The veteran and his 
representative are advised of the 
need to file a substantive appeal to 
this issue if the Board is to have 
jurisdiction to address it.

II.  Consideration should also be 
given to referring the veteran's 
claim to the Chief Benefits Director 
or the Director, Compensation and 
Pension Service for consideration of 
an extra-schedular evaluation for 
the veteran's disabilities under the 
provisions of 38 C.F.R. § 3.321 
(2000).  

III.  If it is found that the 
veteran has arthritis in the right 
knee, the RO should consider the 
General Counsel Opinion in which it 
was determined that a claimant who 
has knee arthritis and instability 
may be rated separately under DC's 
5003 and 5257.  

IV.  If the decision remains adverse 
to the veteran, he and his 
representative should be issued a 
Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  If the veteran fails to 
appear for any examination, the 
letter(s) notifying him of the date 
and place of the examination and the 
address to which the letter(s) was 
sent should be included in the 
claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

